Citation Nr: 1824487	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-40 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, including as due to service-connected right knee arthritis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip replacement, including as due to service-connected right knee arthritis.

3.  Entitlement to service connection for migraine headaches, including as due to service-connected right knee arthritis.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to service-connected right knee arthritis.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to service-connected right knee arthritis.

6.  Entitlement to a disability rating greater than 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a left knee disability and for a left hip replacement, each including as due to service-connected right knee arthritis.  The RO also denied the Veteran's claims of service connection for migraine headaches, peripheral neuropathy of the bilateral lower extremities, and for GERD, each including as due to service-connected right knee arthritis.  The RO finally denied the Veteran's claim for a disability rating greater than 10 percent for right knee arthritis.  The Veteran disagreed with this decision in August 2013.  He perfected a timely appeal in November 2014.  A videoconference Board hearing was held in January 2018 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Board observes that, in a December 2008 decision, it denied the Veteran's claim of service connection for a left knee disability.  The Board subsequently denied the Veteran's claim of service connection for a left hip replacement in an August 2009 decision.  The Veteran did not appeal either of these decisions and they became final.  See 38 U.S.C. §§ 7104, 7266 (West 2012).  He also did not submit any relevant evidence or argument within 1 year of the December 2008 or August 2009 Board decisions which would render either of these decisions non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a left knee disability and for a left hip replacement are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran appointed his current representative to represent him before VA by filing a VA Form 21-22a at the RO in September 2013.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating greater than 10 percent for right knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a decision dated on December 12, 2008, the Board denied the Veteran's claim of service connection for a left knee disability; this decision was not appealed and became final.

2.  In a decision dated on August 11, 2009, the Board denied the Veteran's claim of service connection for a left hip replacement; this decision also was not appealed and became final.

3.  The evidence received since the December 2008 Board decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a left knee disability and does not relate to an unestablished fact necessary to substantiate this claim.

4.  The evidence received since the August 2009 Board decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a left hip replacement and does not relate to an unestablished fact necessary to substantiate this claim.

5.  The record evidence does not indicate that the Veteran experiences any current disability due to his claimed migraine headaches, peripheral neuropathy of the bilateral lower extremities, or GERD which could be attributed to active service or any incident of service.



CONCLUSIONS OF LAW

1.  The December 2008 Board decision, which denied the Veteran's claim of service connection for a left knee disability, is final.  38 U.S.C. §§ 7104, 7266 (West 2012); 38 C.F.R. § 20.1100 (2017).

2.  The August 2009 Board decision, which denied the Veteran's claim of service connection for a left hip replacement, is final.  38 U.S.C. §§ 7104, 7266 (West 2012); 38 C.F.R. § 20.1100 (2017).

3.  Evidence received since the December 2008 Board decision in support of the claim of service connection for a left knee disability is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4.  Evidence received since the August 2009 Board decision in support of the claim of service connection for a left hip replacement is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

5.  Migraine headaches were not incurred in or aggravated by active service, including as due to service-connected right knee arthritis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

6.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, including as due to service-connected right knee arthritis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

7.  GERD was not incurred in or aggravated by active service, including as due to service-connected right knee arthritis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied service connection claims for a left knee disability and for a left hip replacement.  He also contends that he incurred migraine headaches, peripheral neuropathy of the bilateral lower extremities, and GERD during active service.  He alternatively contends that his service-connected right knee arthritis caused or aggravated (permanently worsened) his claimed migraine headaches, peripheral neuropathy of the bilateral lower extremities, and GERD.

New and Material Evidence Claims

In December 2008, the Board denied the Veteran's claim of service connection for a left knee disability.  In August 2009, the Board denied the Veteran's claim of service connection for a left hip replacement.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of either of these Board decisions.  He also did not submit any statements relevant to these claims within 1 year of either of these Board decisions which would render them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for a left knee disability and for a left hip replacement may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen these previously denied service connection claims in statements on a VA Form 21-526 which was date-stamped as received by the AOJ on September 8, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a left knee disability, the evidence before VA at the time of the prior final Board decision in December 2008 consisted of his service treatment records, his post-service VA treatment records and examination reports, and lay statements.  After reviewing this evidence, the Board found that there was no medical nexus linking any current left knee disability to active service or any incident of service.  Thus, the claim was denied.

With respect to the Veteran's application to reopen a claim of service connection for a left hip replacement, the evidence before VA at the time of the prior final Board decision in August 2009 consisted of his service treatment records, his post-service VA and private treatment records and examination reports, and lay statements.  After reviewing this evidence, the Board found that it did not support finding a medical nexus linking any current left hip disability, to include his post-service left hip replacement, to active service or any incident of service, including as due to a service-connected disability.  Thus, the claim was denied.

Despite the Veteran's assertions to the contrary, the newly received evidence (additional VA outpatient treatment records and the Veteran's lay statements and Board hearing testimony) still does not indicate that either his claimed left knee disability or left hip replacement is related to active service or any incident of service.  Nor does the newly received evidence suggest that the Veteran's service-connected right knee arthritis caused or aggravated either the claimed left knee disability or the claimed left hip replacement.  In other words, the newly received evidence is cumulative and redundant of evidence previously considered by VA.

With respect to the Veteran's requests to reopen previously denied service connection claims for a left knee disability and for a left hip replacement, each including as due to service-connected right knee arthritis, the Board finds that there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening either of these claims.  The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Unlike in Shade, there is no evidence in this case - either previously considered in the December 2008 Board decision, which denied service connection for a left knee disability, the August 2009 Board decision, which denied service connection for a left hip replacement, or received since each of these decisions became final - which demonstrates that the Veteran experiences any current disability due to either of these claimed disabilities which is attributable to active service or any incident of service.  The Board finds it highly significant that a review of the Veteran's newly received VA outpatient treatment records shows no complaints of or treatment for either a left knee disability or a left hip replacement since before he filed his requests to reopen both of these previously denied claims in September 2011.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's requests to reopen his previously denied service connection claims for a left knee disability and for a left hip replacement, each including as due to service-connected right knee arthritis.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for a left knee disability and for a left hip replacement, each including as due to service-connected right knee arthritis, are not reopened.

Service Connection Claims

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for migraine headaches, peripheral neuropathy of the bilateral lower extremities, and for GERD, each including as due to service-connected right knee arthritis.  As noted, the Veteran contends that he incurred each of these claimed disabilities during active service or, alternatively, his service-connected right knee arthritis caused or aggravated (permanently worsened) each of these claimed disabilities.  The record evidence does not support the Veteran's assertions that he experiences any current disability due to his claimed migraine headaches, peripheral neuropathy of the bilateral lower extremities, or GERD which could be attributed to active service or any incident of service, including as due to service-connected right knee arthritis.  It shows instead that the Veteran does not experience any current disability due to any of these claimed disabilities which could be attributed to active service.  For example, the Veteran's available service treatment records show only that he complained of and was treated for headaches and gastritis (or GERD) while on active service.  He was normal clinically and denied all relevant pre-service medical history at his pre-enlistment physical examination in February 1977, prior to his entry on to active service in June 1977.  An in-service brain scan in April 1978 was normal.  The Veteran also was normal clinically at his separation physical examination in June 1980.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for migraine headaches, peripheral neuropathy of the bilateral lower extremities, and for GERD, each including as due to service-connected right knee arthritis.  It shows instead that the Veteran has not complained of or been treated for any of these claimed disabilities since his service separation.  The Board finds it highly significant that the Veteran himself testified at his January 2018 Board hearing that he had not been treated for his claimed migraine headaches since service.  See Board hearing transcript dated January 22, 2018, at pp. 13.  The Board also finds it highly significant that the Veteran testified that he had never been treated by VA for his claimed GERD.  Id., at pp. 17-18.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced migraine headaches, peripheral neuropathy of the bilateral lower extremities, or GERD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate that the Veteran experiences any current disability due to any of the claimed disabilities which could be attributed to active service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for migraine headaches, peripheral neuropathy of the bilateral lower extremities, or for GERD.  In summary, the Board finds that service connection for migraine headaches, peripheral neuropathy of the bilateral lower extremities, and for GERD, each including as due to service-connected right knee arthritis, is denied.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a left knee disability, including as due to service-connected right knee arthritis, is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a left hip replacement, including as due to service-connected right knee arthritis, is not reopened.

Entitlement to service connection for migraine headaches, including as due to service-connected right knee arthritis, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to service-connected right knee arthritis, is denied.

Entitlement to service connection for GERD, including as due to service-connected right knee arthritis, is denied.


REMAND

The Veteran contends that his service-connected right knee arthritis is more disabling than currently evaluated.  He testified to this effect at his January 2018 hearing.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

The Board notes that the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right knee, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the right knee in April 2013 did not comply with Correia.  For example, there is no indication in the April 2013 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) whether the right knee range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  And no range of motion testing or other physical examination results for the (non-service-connected) left knee were provided at this DBQ.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected chronic right knee arthritis.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.  The Board notes in this regard that the Veteran has submitted duplicate copies of treatment records in response to prior VA requests for medical records; should the Veteran again submit duplicate copies of treatment records in response to additional VA requests for medical records, these records should be returned to him and should not be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  If any records provided by the Veteran are duplicates of evidence already of record, they should be returned to him by the AOJ and should not be associated with the claims file.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right knee arthritis.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


